Doster, C.J.
(dissenting) : I dissent from the judgment in this case and from so much of the opinion as applies the statute of limitations to the case of defendant in error, the plaintiff below, and am authorized to say for Justice Ellis that he also'dissents. The majority opinion is entirely too technical. The original petition was defective. because incomplete in its formal allegations. It simply omitted the statement of the consideration for the promise sued on. The amendment merely supplied the allegation of that element of the contract. Now, in such cases we understand the rule to be that petitions are amendable even aft'er the running of the statute of limitations; that is, the incomplete allegations may be helped out by amendment. However, one may not introduce a new cause of action into a case by way of amendment of his petition after the period of limitation has run against it. He may not, under the guise of amendment, change his cause of action from one sued on during its life to one against which the bar of the statute has run ; nor may he by way of amendment tack a barred cause'of action on to one against which the statute has not run. The decisions cited in the majority opinion are instances of changes from one cause of action to another and do not constitute precedents for the ruling made in this case. We would pursue the subject further and collate the authorities on this point, but for the fact that the decision made can be shown to be erroneous upon plain statutory grounds. *201The civil code, section 23 (Gen. Stat. 1901, §4451), reads as follows:
“If any action be commenced within due time and a judgment therein for the plaintiff be reversed, or if the plaintiff fail in such action otherwise than upon the merits, and the time limited for the same shall have expired, the plaintiff, or, if he die and the cause of action survive, his representatives, may commence a new action within one .year after the reversal or 'failure.”
The case of plaintiff below is fully within the above statute. He commenced his action in due time ; the judgment he recovered was reversed ; the time for the commencement of a new action under the general limitation law had expired ; he commenced a new action ■within one year after the reversal — that is, he amended his old action into a new one, as the majority of the court hold, and for the purpose of the statute quoted they are right. Now, in the name of all that is reasonable, why is not the plaintiff’s case within the saving provision above quoted ? That provision is without qualification or exception. It does not say, “If any action be rightly commenced,” or “If any action be commenced on a petition which states a ground for relief” ; but it says, “If any action be commenced,” etc. The very object of this law was to save from the bar of the statute those causes of action which for any reason could not be maintained as originally commenced. It sought to attain that object by extending the general period of limitation one year longer. The decision of the majority seems to us to be in utter disregard of the statute. The effort to distinguish between the amendment of an old cause of action and the commencement of a new one is entirely too technical. According to the logic of the majority, if the plaintiff below had dismissed his old case and com*202menced a new one he would be within the statute, so far as this particular point is concerned. That looks too much like a farcical splitting of hairs to require comment in opposition to it. Courts exist for the purpose of trying lawsuits, not to keep them from being tried ; hence, the statute of amendments and all other statutes which have for their object the reaching of the ends of justice, despite the errors or laches of the parties, ought to receive, and do always receive, a liberal interpretation. To this case, however, a mercilessly strict and harsh rule has been applied. It is wrong. The cases of Coffin v. Cottle, 16 Pick. 383; and Webb v. Hicks, 125 N. C. 201, 34 S. E. 395, are pointedly in opposition to the majority opinion, and if the ruling made has any support in former decisions of this court they are radically at fault.